Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9,10, 11-15*, 16-17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 exists twice in the current claim listing.  The second Claim 12 is referred to as Claim 15* as it matches the order of the claims.  Claim 15* needs to be canceled and added again as new Claim 18 according to the current listing of claims. MPEP §608.01(j)/§608.01(s)
	Claim 1 recites “contacting said pellets or strands with water, possibly heating to a temperature up to 95 oC” which is considered a broad followed by narrow recitation of the limitation within the same claim.  This cause the claim to be indefinite as the metes and bounds of the claim are not clearly delimited as the word possibly suggests the heating or capability of heating may be required by the claim even though not positively recited by the claim.  Examiner recommends replacing “possibly” with “optionally” in order to overcome the rejection.
	Claims 2-9 and 11-15* are rejected based on their dependency to Claim 1.
	Claim 9 recites “obtainable” rather than “obtained by”. This renders the claim indefinite as to the scope required by using the phrase “obtainable” rather than “obtained by”.  The Federal Circuit has addressed this specific difference in claim wording as “ambiguous language” which is the epitome of indefiniteness.  Abbott Laboratories v. Sandoz, Inc., 566 F. 3d 1282, 1295-1296 (Fed. Cir. 2009) (en banc).
	Claim 11-15* are rejected based on their dependency to Claim 9.
	Claim 10 recite “dispersing the PE” in water after melt blending the P with the PE.  There is a lack of antecedent basis as the PE is not separately claimed to be able to be dispersed in water as it is already melt blended with the P.
	Claims 16-17 are rejected based on their dependency to Claim 10.
  Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art is Mizuno (U.S. 5,019,615) which teaches majority PET compositions blended with polyphenylene ethers (See Table 3).  The compositions are pelletized.  (See Column 25 lines 5-10 References Example 2).  The difference between the claimed invention and the prior art, including Mizuno, is the requirement that a polyalkylene glycol be used in the making the polyester.  Polyethylene terephthalate does not have a polyalkylene glycol as a diol component in making the polyester.  While these polyalkylene glycols are know as potential diol components, see Bastiaens (U.S. 6,353,050) Column 9 lines 5-50), they are presented in a long list of potential diol components without any direction to pick specific polyalkylene diol components out to be used over the multitude of non-polyalkylene diol components also used and exemplified.  Additionally, Bastiaens does not teach or suggest the pelletization as specified in the process of Claim 1 or even Claim 10. 
	Note that CN103937213 (provided on IDS) requires the use of propanediol in the sebacate polyester.  Propanediol is not a polyalkylene diol.  It is only an alkylene diol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1759